t c summary opinion united_states tax_court michael t hines petitioner v commissioner of internal revenue respondent docket no 16172-02s filed date michael t hines pro_se ron s chun for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure after concessions by petitioner of many items of unreported income this court must decide whether petitioner may deduct unreimbursed partnership expenses which were not claimed on his individual_income_tax_return and whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts in this case have been stipulated and are so found petitioner resided in glendale california at the time he filed his petition because petitioner has not complied with the substantiation requirements of sec_7491 the burden_of_proof as to facts relevant to the deficiency remains on petitioner rule a petitioner also has the burden_of_proof as to liability for the penalty although respondent has the initial burden of production with respect to its applicability sec_7491 116_tc_438 during taxable_year petitioner was a general_partner in the partnership hines hunt entertainment hines hunt hines hunt was in the business of entertainment management petitioner was a personal manager and represented actors and actresses for taxable_year hines hunt filed a form_1065 u s return of partnership income which showed total income of dollar_figure total deductions of dollar_figure and ordinary_income of dollar_figure the schedule_k-1 partner’s share of income credits deductions etc attached to form_1065 reported petitioner’s half share of the dollar_figure as dollar_figure petitioner reported total partnership income of dollar_figure on schedule e supplemental income and loss attached to his form_1040 u s individual_income_tax_return petitioner now concedes that the dollar_figure reported on schedule_k-1 should have been reported on schedule e but claims that only dollar_figure should be subject_to income_tax because petitioner incurred unreimbursed partnership expenses totaling dollar_figure it is well settled that a partner may not directly deduct partnership expenses on his individual tax_return 75_tc_288 affd without published opinion 665_f2d_1050 7th cir 31_tc_1249 an exception applies when there is an agreement among the partners in a partnership_agreement or in a routine partnership practice tantamount to an agreement which calls for a partner to pay partnership expenses from his own funds cropland chem corp v commissioner supra pincite wallendal v commissioner supra pincite 25_tc_1045 the partnership claimed total deductions of dollar_figure on its tax_return the partnership_agreement specifically provides that the partnership shall have a non-reimbursement policy when expenses are incurred outside the partnership there is no partnership provision requiring petitioner as a partner to pay partnership expenses from his own funds petitioner contends that he and his partner had a verbal agreement that petitioner would not seek reimbursement from the partnership for expenses he paid petitioner offered no evidence other than his own oral testimony that such an agreement existed or that he was required under such agreement to pay partnership expenses from his own funds it is well established that this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 87_tc_74 whether or not petitioner ever made any alleged unreimbursed payments petitioner was not required by the partnership_agreement to make such payments nor did petitioner prove there was a level of routine partnership practice tantamount to an agreement to do so on this record we conclude that petitioner is not entitled to deduct the unreimbursed partnership expenses in issue on his individual_income_tax_return we next consider whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent has satisfied his burden of production with respect to this penalty sec_6662 imposes a 20-percent penalty on the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 moreover negligence is the failure to exercise due care or failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 in this case sec_6664 has not been satisfied although petitioner had access to tax advisers nothing in the record indicates that he had any basis for believing that he could personally deduct the alleged expenses in issue such action is not that of a prudent and reasonable person in business we conclude that petitioner was negligent and is liable for the accuracy-related_penalty under sec_6662 as determined by respondent contentions we have not addressed are irrelevant moot or meritless reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
